Citation Nr: 9901474	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-34 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for venereal disease.

3.  Entitlement to service connection for psychiatric 
disability.

4.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
January 1964, from which he was honorably discharged.  The 
veteran also had active military service from March 1964 to 
August 1965 from which he was discharged under conditions 
other than honorable.  In an unappealed administrative 
decision, the RO determined that the character of discharge 
from the veterans second period of service was dishonorable.  
Consequently, the veteran is not eligible for compensation 
based upon this period of service.  See 38 U.S.C.A. § 5303 
(West 1991); 38 C.F.R. § 3.12 (1998).

This matter comes before the Board of Veterans Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland Ohio.  The 
veteran testified before the undersigned member of the Board 
at a hearing held at the RO in June 1996.  This case was 
remanded by the Board in October 1996; it was returned to the 
Board in August 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially claims that the RO erred in not 
granting the benefits sought on appeal.  He maintains, in 
substance, that he has bronchitis, venereal disease, 
psychiatric disability and alcoholism as a result of his 
military service.  Thus, a favorable determination is 
requested.





DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for bronchitis, venereal disease and 
psychiatric disability are well grounded.  It is further the 
decision of the Board that the veterans claim for service 
connection for alcoholism is without legal merit.


FINDINGS OF FACT

1.  The claims for service connection for bronchitis, 
venereal disease and psychiatric disability are not 
plausible.

2.  The claim for service connection for alcoholism was 
received in 1992, and this fact is not in dispute.


CONCLUSIONS OF LAW

1.  The claims for service connection for bronchitis, 
venereal disease and psychiatric disability are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for alcoholism is 
legally insufficient.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.301(a); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that records for 1992 from the 
Social Security Administration (SSA) were obtained pursuant 
to the Boards October 1996 remand.  The record reflects that 
although the RO attempted to secure additional records from 
that agency, SSA indicated that the veterans file had been 
destroyed, and that no further records were available.

The Board also notes that treatment records from the 
Southside Hospital in Youngstown, Ohio, and records from the 
Ohio State Bureau of Vocational Rehabilitation are not on 
file, and that the veteran has alleged that such records 
would be relevant to the instant appeal.  The record reflects 
that the RO twice attempted to secure authorization from the 
veteran to contact the above organizations and obtain 
pertinent records, but that the veteran has failed to respond 
to the ROs request. 

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  However, as a 
preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  
38 U.S.C.A. § 5107(a).  If he has not, his claims must fail, 
and VA is not obligated to assist the veteran in their 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service medical records for the veterans honorable period of 
service disclose treatment in June 1962 for bronchitis; chest 
X-ray studies were negative, and examination later that month 
showed his bronchitis to be resolving.  The service medical 
records, including the report of his examination for 
discharge, are negative for any further complaints, findings 
or diagnosis of bronchitis.  The service medical records are 
entirely negative for any evidence of venereal disease, 
psychiatric disability or alcoholism.

Service medical records for the veterans dishonorable period 
of service disclose that he was evaluated in May 1964 for 
possible severe neurotic depression and possible paranoia.  
However, no evidence of psychiatric disability was identified 
on mental hygiene consultation in May 1965, and there is 
otherwise no evidence of an acquired psychiatric disorder 
during his second period of service.  The records also show 
that he was tested for gonococci in June 1965, but that the 
test was negative.

Of record is a letter, dated in May 1992, from the House of 
Hope, indicating that the veteran resided at that facility 
for 213 days.  The letter indicates that the veteran was 
considered by his counselor to be very immature with possible 
low reasoning ability; his alcoholism was considered 
secondary.

Of record are the reports of examinations conducted in August 
1992 and October 1992 in connection with the veterans 
application for disability benefits from SSA.  The August 
1992 examination report documents the veterans complaints of 
anxiety, and the examiner concluded that the veteran should 
be afforded a psychiatric evaluation.  At his October 1992 
evaluation, the veteran reported a history of treatment for 
nervous problems in 1973, although he denied receiving any 
current treatment.  The veteran also reported that he began 
abusing alcohol at the age of 19, but that he has not 
consumed alcohol for the prior 12 years.  The examiner 
rendered a provisional diagnosis of generalized anxiety.

Of record are VA treatment reports for May 1995 which are 
concerned primarily with disabilities not currently before 
the Board, but which do record the veterans history of 
consuming alcohol, although he denied any recent consumption.

At the veterans June 1996 hearing before the undersigned, 
the veteran testified that he was treated on one occasion 
since service for bronchitis, but that he continues to 
experience recurrences; he indicated that he does not seek 
medical treatment or use medications for any such 
recurrences.  The veteran also testified that he was treated 
for syphilis in service, and that he tested positive for 
syphilis in 1967 during hospitalization for an unrelated 
condition; he averred that he continues to suffer from the 
residuals of venereal disease.  With respect to psychiatric 
disability, the veteran testified that he was diagnosed with 
such disability sometime after service, but could not 
identify the precise psychiatric disorder.  He opined that 
his psychiatric disability originated from concerns in 
service over syphilis.  The veteran lastly testified that he 
began consuming alcohol in service, and that he has been 
treated since service for alcoholism.

I.  Bronchitis, venereal disease and psychiatric disability

A.  Bronchitis

Although the veteran was treated in service for bronchitis, 
no evidence of bronchitis was found on his service discharge 
examination and there is no post-service medical evidence of 
bronchitis.  The only evidence supportive of the veterans 
claim consists of the lay assertions of the veteran himself.  
As the United States Court of Veterans Appeals held in 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay persons 
are not competent to offer medical opinions, so the 
assertions of lay persons concerning a medical diagnosis 
cannot constitute evidence of a well-grounded claim.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In light of these circumstances, the Board must conclude that 
the veterans claim is not well grounded.

B.  Venereal disease

Although the veteran avers that he contracted a venereal 
disease in service, service medical records are entirely 
negative for any diagnosis of venereal disease and there is 
no postservice medical evidence of venereal disease or any 
residuals thereof.  Although the veteran contends that he 
tested positive for syphilis in 1967, as a layperson, his 
account of what his physicians purportedly said does not 
constitute competent medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

In the instant case, the only evidence of a diagnosis 
pertaining to venereal disease or any residuals thereof 
consists of the lay assertions of the veteran.  As previously 
noted, the assertions of lay persons concerning medical 
diagnosis cannot constitute evidence of a well-grounded 
claim.  See Espiritu, supra.  Accordingly, the Board must 
conclude that the veterans claim is not well grounded.

C.  Psychiatric disability

Service medical records for the veterans honorable period of 
service are entirely negative for any evidence of psychiatric 
disability.  Although the veteran was evaluated shortly after 
this period of service for possible neurotic depression and 
possible paranoia, no diagnosis of psychiatric disability was 
rendered.  Indeed, psychiatric examination in May 1965 
disclosed no evidence of a psychiatric disorder.  There is no 
other medical evidence of record suggesting the presence of 
psychiatric disability in service or until many years 
thereafter, or suggesting that any current psychiatric 
disability is etiologically related to service.

In the instant case, the only evidence supportive of an 
etiological relationship consists of the lay assertions of 
the veteran.  As the Court held in Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical causation cannot constitute evidence of a well-
grounded claim.  Accordingly, the Board must conclude that 
the veterans claim for service connection for psychiatric 
disability is not well grounded.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Boards decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims for service connection for 
bronchitis, venereal disease and psychiatric disability.  
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

II.  Alcoholism

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
but for claims filed after October 31, 1990, service 
connection may not be granted for alcoholism on the basis of 
service incurrence or aggravation.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.301(a) (1998); VAOPGCPREC 2-98.  The 
veteran has contended that his alcoholism originated in 
service.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The record reflects that the 
veterans claim for service connection for alcoholism was 
received subsequent to October 1990, and this fact is not in 
dispute.  The veterans claim must therefore be denied as 
legally insufficient.

ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for venereal disease is 
denied.

Entitlement to service connection for psychiatric disability 
is denied.

Entitlement to service connection for alcoholism is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
